Mr. Chief Justice Breese delivered the opinion of the Court: It is unnecessary to discuss the questions made on this record, as the established doctrine of this State as to negotiable paper is, that the indorsee of a note, in the absence of proof to the contrary, is presumed to have taken it in the due course of trade, and before maturity, and for value and bona fide. A person questioning the fairness of the transaction, to defeat a recovery, must prove that it was not for value, or that it was made for a fraudulent purpose. Wightman v. Hart, 37 Ill. 123; Mulford v. Shepard, 1 Scam. 583. The indorsement in this case being without date, the presumption of law is, that it was made before the note became due, and the maker can only show, in such case, to defeat a recovery, that the original execution of the note was obtained by fraud and circumvention (Mobley v. Ryan, 14 Ill. 51); and what constitutes this fraud and circumvention is explained by this court in Woods v. Hynes, 1 Scam. 103, and Mulford v. Shepard, supra. It must consist in obtaining the making or-executing the note, not in relation to the consideration. Adams v. Wooldridge, 3 Scam. 255; Easter v. Minard, 26 Ill. 494. On the point that no stamp was affixed to the appeal bond, on taking an appeal from the justice of the peace, we have to say, there was a stamp on the summons by which the appellee was brought into court, and no stamp was necessary upon the bond, as that was not process. There being no error in the record, the judgment is affirmed. Judgment affirmed.